Citation Nr: 0002983	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-03 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1.  Entitlement to service connection for residuals of frozen 
feet, to include peripheral neuropathy.

2.  Entitlement to service connection for generalized 
arthritis as a result of cold injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1950 to 
November 1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the issue on appeal.

The veteran's claim of entitlement to service connection for 
generalized arthritis as a result of cold injury is addressed 
in the remand attached to this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The evidence shows that the veteran's suffered exposure 
to extreme cold in service, which has resulted in peripheral 
neuropathy and other residuals of frozen feet.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of frozen feet to include peripheral neuropathy are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that there are any records of probative 
value that may be obtained which have not already been 
associated with his claims folder.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.

The veteran contends that residuals of frozen feet, to 
include peripheral neuropathy, were incurred in service and 
that service connection therefor is warranted.  After a 
review of the record, the Board finds that the veteran's 
contentions are supported by the evidence, and his claim is 
granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999).

The Board notes that entitlement to service connection for 
degenerative joint disease of the first metatarsal phalangeal 
joint as secondary to cold injury has already been granted.  
Thus this decision considers entitlement to service 
connection for any other residuals of frozen feet, to include 
peripheral neuropathy.

The Board further notes that the veteran's service record 
indicates that he served in the Wonsan-Hungnam-Chosin 
Campaign in North Korea from October 27, 1950, to December 
10, 1950, and on the basis of that VA has determined that the 
veteran was exposed to extreme cold.

A May 1997 VA examination notes that the veteran had 
onychomycosis and onychotryphosis with a possibility of 
secondary to frostbite.  There was no evidence of vascular 
insufficiency and no residual of frostbite was noted.  Muscle 
strength in both legs with gravity and against force was 
good.  Sensory was intact throughout except for diminished 
sensation in both lower legs around the dermatomes L5 and S1.  
There was no evidence of atrophy or ischemia in either foot.  
The examiner diagnosed diabetes mellitus which he opined was 
not secondary to exposure to cold.  The examiner also 
diagnosed reduced sensory around the dermatomes L5 and S1, 
secondary to degenerative arthritis in the lower lumbar 
spine, with mild diabetes as a contributing factor.  The 
examiner felt "It is difficult to correlate the minimum 
sensory changes in the feet to exposure to cold in 1950."  
The examiner also diagnosed onychomycosis and 
onychotryphosis, which he felt were not related to exposure 
to cold since there was no evidence of tissue damage or 
ischemia in the toes to assist in the growth of the fungi.

The evidence includes an August 1999 letter from a private 
physician noting that although the veteran has diabetes it is 
only of a borderline nature, not requiring medication.  The 
examiner provided an opinion that the veteran's "experience 
of frostbite in Korea being so severe, that that was probably 
the cause of this neuropathy of his lower extremities."

An August 1999 letter from another physician also contains an 
opinion that it is likely that some of the veteran's symptoms 
are related to long term effects of cold and are the result 
of cold injury.

The Board has weighed the above recited evidence, as well as 
the other medical evidence of record, to include the 
veteran's credible testimony at his July 1999 hearing before 
the undersigned.  Resolving all benefit of the doubt in the 
favor of the claimant, the Board finds that residuals of 
frozen feet, to include peripheral neuropathy, were incurred 
in active wartime service.

Accordingly, the Board finds that the criteria for 
entitlement to service connection for residuals of frozen 
feet, to include peripheral neuropathy, are met and the 
veteran's claim therefor is granted.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


ORDER

Entitlement to service connection for residuals of frozen 
feet, to include peripheral neuropathy, is granted.


REMAND

The Board notes that a January 1999 rating decision denied 
entitlement to service connection for generalized arthritis 
as a result of cold injury.  The transcript of the veteran's 
testimony at his July 1999 personal hearing before the 
undersigned constitutes a notice of disagreement to that 
rating decision.  However, a statement of the case has not 
been issued as to that issue and the veteran has not been 
granted the opportunity to perfect an appeal on that issue.

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following 
development:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
to service connection for generalized 
arthritis as a result of cold injury.  
The veteran should be informed of his 
appeal rights and of the actions 
necessary to perfect an appeal on that 
issue.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

